Citation Nr: 1528935	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-39 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for left knee degenerative joint disease (DJD).

2.  Entitlement to an increased rating in excess of 10 percent for right knee DJD.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to January 1976.  
	
This matter come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which continued 10 percent disability ratings for left knee DJD and right knee DJD.  

In September 2010, the Veteran notified the Board that he did not want a Board hearing.

In January 2014, the Board remanded the case for additional development.  The RO was instructed to schedule the Veteran for a VA examination to determine the severity of all impairments due to the service-connected bilateral knee disability, and to obtain all VA treatment records since May 2010.  The Veteran was afforded a VA examination in February 2014, and the examination results are associated with the claims file.  Treatment records since May 2010 are also associated with the claims file.  The Board is therefore satisfied that there has been substantial compliance with the remand directives, and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the entire period of appeal, the Veteran's left knee DJD is manifested by flexion limited to no more than 125 degrees.  There is no evidence of ankylosis, semilunar cartilage dislocation or removal, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.

2.  For the entire period of appeal, the Veteran's right knee DJD is manifested by flexion limited to no more than 125 degrees.  There is no evidence of ankylosis, semilunar cartilage dislocation or removal, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  For the entire period of appeal, the criteria for the assignment of a disability evaluation in excess of 10 percent for left knee DJD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5260 (2014).

2.  For the entire period of appeal, the criteria for the assignment of a disability evaluation in excess of 10 percent for right knee DJD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in October 2009, prior to the adjudication of the instant claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for increased ratings, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that the Veteran has been represented by a Veteran's Service Organization and counsel throughout the adjudication of the claim, and there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs), VA medical records dated from 1999 to February 2014, and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran underwent VA examinations in October 2009, September 2010, and February 2014 to obtain medical evidence regarding the severity of the claimed disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

38 C.F.R. § 4.71a, Diagnostic Codes 5055 and 5256 through 5263 set forth the relevant provisions for disabilities of the knee.

Diagnostic Code 5256 governs ankylosis of the knee, providing ratings of 30, 40, 50, and 60 percent for varying degrees of favorable and unfavorable ankylosis.  

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5257 governs other impairment of the knee, providing respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Diagnostic Code 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  Id.

Diagnostic Code 5260, which governs limitation of leg flexion, provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  Id.  

Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  Id. 

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  Id.

Diagnostic Code 5263 provides a maximum 10 percent rating for genu recurvatum that is acquired and traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  Id.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).  In addition, a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Increased Rating for DJD of the Bilateral Knees

The Veteran's right knee DJD and left knee DJD are both rated under Diagnostic Codes 5010-5260 for traumatic arthritis and limitation of flexion of the leg.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of that disability under another diagnostic code.  38 C.F.R. § 4.27.  The first four digits, 5010, represent the diagnostic code used to rate traumatic arthritis.  The second four digits after the hyphen, 5260, represent the diagnostic code for limitation of flexion of the leg.  

The Veteran contends that his bilateral knee condition is much worse than currently rated and that he has constant pain in his knees.  See the February 2010 notice of disagreement.

The Board has carefully reviewed the evidence of record and finds that, for the entire increased rating period, the record does not demonstrate the requisite manifestations for ratings in excess of 10 percent for the left knee DJD or the right knee DJD.  For a 20 percent rating, there must be evidence that flexion is limited to 30 degrees.  In this case, the weight of the competent and credible evidence shows that the left knee flexion was limited to no more than 125 degrees and the right knee extension was limited to no more than 125 degrees.  

The Board finds that neither the left knee DJD nor the right knee DJD more nearly approximates limitation of flexion to 30 degrees.  VA treatment records indicate that in February 2009, the Veteran reported having arthritis pains.  The Veteran stated that he was a mechanic and had increasing difficulty with his occupation due to pain and stiffness.  In August 2009, the Veteran reported increasing problems with his knees in his job.

The Veteran was afforded a VA examination in October 2009.  He reported symptoms of bilateral pain, swelling, instability, stiffness, weakness, and severe flare-ups that occurred every 2-3 weeks lasing for 1 minute.  He also indicated that he took Vicodin and Etodolac, and wore neoprene knee sleeves daily.  Upon physical examination, flexion was to 125 degrees in both knees and extension was to zero degrees in both knees.  Pain was noted at the endpoint of flexion for the left knee and from 115-125 degrees in the right knee.  Although there was pain on motion at 10 degrees of extension in the right knee, there was no additional limitation of motion after repetitive use of the knees due to pain, fatigue, weakness, incoordination, or lack of endurance.  The examiner reported that the right knee had symptoms of crepitus, snapping and popping, grinding, tenderness to palpation medially, and mild laxity.  The left knee had symptoms of crepitus, snapping and popping, and grinding.  Both knees were negative for effusion, swelling, erythema, warmth, and sub-patellar tenderness.  X-rays showed that the right knee had moderate tricompartmental DJD and the left knee had mild-to-moderate tricompartmental DJD.

VA treatment records indicate that in February 2010, the Veteran reported that Etodolac was helping and that if he misses a does he notices right away.  In August 2010, the Veteran indicated that he was still having daily pain from his service-connected arthritis and that he was taking hydrocodone.

In September 2010, the Veteran had a second VA examination.  He reported symptoms of pain, weakness, stiffness, swelling, instability, giving way, fatigability, and lack of endurance.  He stated that his symptoms had gotten worse since the last examination.  He also stated that he had moderate flare-ups of DJD approximately every 2 weeks, which lasted from a few minutes to 30 minutes.  Range of motion testing revealed that the left knee had normal flexion (zero to 140 degrees) and normal extension (zero degrees).  Varus/valgus testing was negative bilaterally and McMurray' s test was negative on the left and positive on the right.  The right knee showed normal flexion and extension limited to 5 degrees.  There was pain, pain on motion, weakness, lack of endurance, and effusion in both knees.  In addition, the right knee showed symptoms of instability, tenderness, and guarding of movement.  The examiner indicated that the Veteran's gait was abnormal in that he shifted his weight from the right during most of the gait.  The Veteran also had a decreased ability to use stairs due to his knees.

In January 2011, the Veteran reported that his pain had increased that winter.  In August 2011, the Veteran complained of daily arthritis pain in his knees and noted that he was taking daily medication.  In February 2012, the Veteran reported again that he was having daily pain and taking daily medication to control the pain.

Finally, in February 2014, the Veteran had a third VA examination of his knees.  He reported symptoms of aching and flare-ups caused by repeated bending, prolonged standing, and prolonged walking.  Right knee flexion was to 130, with evidence of painful motion at 120 degrees.  Left knee flexion was to 130 degrees with evidence of painful motion at 120 degrees.  The left and right knees both had no limitation of extension, with no objective evidence of painful motion.  In addition, the Veteran was able to perform repetitive-use testing with 3 repetitions and both knees showed the same ranges of motion post-repetitive use testing.  The examiner found that the Veteran's functional impairment was less movement than normal and pain on movement in both knees.  The Veteran also had tenderness or pain to palpation of both knees and anterior instability (Lachman test) of 1+ of both knees.  There was no posterior instability, medial-lateral instability, or patellar subluxation or dislocation.  X-rays showed mild-to-moderate DJD in both knees, with no joint effusion, fracture, or other acute abnormality.

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca, supra.  In this case, the Veteran reported having daily knee pain and increased pain with prolonged standing and walking.  The Board observes, however, that the current 10 percent ratings for left knee DJD and right knee DJD under Diagnostic Codes 5010-5260 contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher rating than the initial rating already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether separate or increased ratings may be assigned under other diagnostic codes, and finds that the Veteran is entitled to a separate rating for right knee limitation of extension.  Here, at worst the Veteran's extension was limited to 5 degrees, which does not meet the criteria for a separate compensable evaluation under Diagnostic Code 5261.  Rather, limitation to 5 degrees would warrant only a noncompensable rating. 38 C.F.R. § 4.71a , Diagnostic Codes 5261 (2014).  The Board considered the September 2009 VA examination noting pain at 10 degrees of extension; however, the examination also noted there was no additional functional loss after repetition.  Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40 , before a higher rating may be assigned.  Here, although there was evidence of pain in September 2009, there was no evidence reflecting that the pain resulted in additional functional loss.  Thus, a separate compensable evaluation for limitation of extension is not warranted at this time.  

The Board finds no additional bases upon which to assign an evaluation in excess of 10 percent for the left knee DJD and 10 percent for the right knee DJD aside from the separate ratings for left knee instability and right knee laxity, both rated under Diagnostic Code 5257, for which the Veteran is already service-connected.  There is no medical evidence in either knee of ankylosis, dislocated cartilage, removal of cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum that would support separate or increased evaluations under the criteria set forth in Diagnostic Codes 5256 (ankylosis), 5258 (dislocated cartilage), 5259 (removal of semilunar cartilage), 5262 (malunion or nonunion of the tibia and fibula), and 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  

With regard to Diagnostic Codes 5257 (recurrent subluxation or lateral instability) for which the Veteran is already service-connected, the Veteran has some applicable symptoms.  However, evaluation under this code would not warrant a rating in excess of 10 percent.  In the February 2014 VA examination, the Veteran's score on the Lachman test was +1 for both knees, which the Board equates with slight instability.

A higher evaluation rated by analogy under Diagnostic Code 5055 (for knee replacements) is also not warranted.  Under Diagnostic Code 5055 a 30 percent is the minimum rating after a knee replacement surgery.  Intermediate degrees of weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  Although the code does not specifically cite Diagnostic Code 5260 which evaluates flexion, it cites to 5261, which contemplates limitation of extension.  In other words, the intermediate degrees are based upon ankylosis, limitation of motion, or impairment of the tibia/fibula.  Thus, rating by analogy would have the absurd result of leading one right back to the Diagnostic Code under which the Veteran is already service-connected.  Furthermore, rating by analogy could lead to the potentially absurd result of one not undergoing any significant surgery and having substantial flexion and extension but being rated equally or even greater than a person who has actual ankylosis of the knee.  Compare Diagnostic Codes 5055 and 5256.  The Court has recognized the affirmative duty to avoid a literal interpretation of regulatory language that would produce "an illogical and absurd result."  Zang v. Brown, 8 Vet. App. 246, 252-53 (1995).  As such, rating under Diagnostic Code 5055 by analogy is not warranted.

Finally, the Board has considered whether staged ratings are appropriate in this case, but finds that that the criteria for a higher evaluation are not met during any period of time that is covered by this claim.  Although the Veteran's symptoms appeared to vary somewhat during the period of appeal, at no time did any of the symptoms meet the criteria for a rating in excess of 10 percent for left knee DJD or 10 percent for right knee DJD.  As such, staged ratings are not appropriate.  

In sum, the preponderance of the evidence is against the award of ratings in excess of 10 percent for the Veteran's service-connected left knee DJD and right knee DJD for the entire period of appeal.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, pain on motion, limited range of motion, instability, and arthritis are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

An increased rating in excess of 10 percent for right knee DJD is denied.

An increased rating in excess of 10 percent for right knee DJD is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


